DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims (1, 4) are objected to because of the following informalities:
In claim 1, line 3 the limitation of “the data set” should be rewritten as “the original image data set”; lines 9 the limitation of “the hyper-parameters” should be rewritten as “a hyper-parameters”.
In claim 4, line 3 the limitation of “the fusion” should be rewritten as “a fusion”; line 7 the acronym of “ID” should be defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims (1-10) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  When taking all the facts of the case as a whole, the examiner deemed reasonable to address this issue because claim 1 discloses the limitation of “cross-domain style transfer”.  However, there is nothing in the specs that teaches and/or explain how “cross-domain style transfer” operates and/or functions.  Therefore, claim 1 fails to meet the written description requirement.  For the purpose of art consideration on the merits, this limitation will be given its broadest reasonable interpretation.
MPEP 2163 states:
“There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. Consider the claim "A gene comprising SEQ ID NO:1." The claim may be construed to include specific structures in addition to SEQ ID NO:1, such as a promoter, a coding region, or other elements. Although SEQ ID NO:1 is fully disclosed, there may be insufficient description of other structures embraced by the claim (e.g., promoters, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims (1-10) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6 the limitation of “style” is not clear.  For example, the limitation “style” makes the claim vague and indefinite since it is much like exemplary claim language or the like.  See MPEP 2173.05(d); in lines 8-9 the limitation of “the model” is not clear.  For example, it is not clear if applicant is referring back to the benchmark network in line 8 or to a deep model in the preamble.  For the purpose of art consideration on the merits, this limitation will be given its broadest reasonable interpretation.  Clarification is required.
In claim 6, the letter “T” in the formula is not defined.
In claim 9, the triangle and the square in the formula are not defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims (1-3, 10) are rejected under 35 U.S.C. 103 as being unpatentable over Almazan et al. (hereinafter Almazan)(US Publication 2020/0226421 A1)
Re claim 1, Almazan discloses a method for person re-identification based on a deep model with multi-loss fusion training strategy, comprising the following steps: 1) Acquiring an original image data set, dividing the data set into a training set and a test set, and dividing the test set into a query set and a gallery set. (See ¶s 81-85 where it teaches the training method can be evaluated considering four datasets; One dataset is the Market-1501 dataset; 751 are used for training and the 750 for testing; the DukeMTMC dataset comprises of 2228 query and 17,661 gallery images in the test set.)
But the reference of Almazan fails to explicitly teach 2) Sequentially subjecting image data of the training set to a data preprocessing process of flipping, noise adding, automatic clipping, random erasing and cross-domain style transfer, and performing data augmentation after the preprocessing is completed; 3) Selecting and training a benchmark network, updating the weight, optimizing the model, and adjusting the hyper-parameters; 4) Inputting the training set image data obtained in step 2) into the optimized and adjusted benchmark network for feature extraction; and 5) Calculating Euclidean distances for the extracted features in pairs, sorting the calculated Euclidean distances, and selecting from the gallery set an image closest to a target in the query set as an identification result.
However, the reference of Almazan does suggest 2) Sequentially subjecting image data of the training set to a data preprocessing process of flipping (See ¶ 54 where it teaches a positive image and negative image.), noise adding, automatic clipping, random erasing (See ¶s 73, 75 where it teaches the training method can implement an image “cut-out” strategy, which 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Almazan, in the manner as claimed, for the benefit of training a CNN for person re-identification in a set of images. (See ¶ 38)

Re claim 2, Almazan discloses wherein in step 3), for a large number of person re-identification data set, the transfer learning method is adopted to initialize pre-trained model parameters, and then training is further performed; and for a person data set with a small amount of data, the model trained on the large data is used to fine-tune the training. (See figs. 2-3; ¶s 44-45, 82-85)

Re claim 3, Almazan discloses wherein a triplet model is used as a skeleton and three images are used as a group of inputs, and an expression of a group of input images is: 

    PNG
    media_image1.png
    121
    652
    media_image1.png
    Greyscale

(See fig. 3: 200; ¶ 54)

However, the reference of Almazan does suggest wherein in Step 3), adjusting the hyper-parameters of the benchmark network comprises iteration step adjustment, initial value adjustment of iteration step, and selection of learning functions. (See ¶s 45, 63-64)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Almazan, in the manner as claimed, for the benefit of training a CNN for person re-identification in a set of images. (See ¶ 38)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ratnesh Kumar et al (US 2020/0097742 A1) discloses a training neural networks for vehicle re-identification.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 20, 2021